Name: Council Regulation (EEC) No 766/89 of 20 March 1989 establishing, for the period running from 1 April 1989 to 31 March 1990, the Community reserve for the application of the levy referred to in article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/6 Official Journal of the European Communities 29 . 3 . 89 COUNCIL REGULATION (EEC) No 766/89 of 20 March 1989 establishing, for the period running from 1 April 1989 to 31 March 1990, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector difficulties faced by Member States in allocating special reference quantities pursuant to Article 3a of Regulation (EEC) No 857/84 (6), as last amended by Regulation (EEC) No 764/89 0, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee 0, Whereas Article 5c (4) of Regulation (EEC) No 804/68 provides for the establishment of a Community reserve in order to supplement, at the beginning of each 12-month period, the overall guaranteed quantities of Member States in which the levy scheme gives rise to particular difficulties ; whereas, for the sixth 12-month period, the Community reserve should be fixed at 1 043 000 tonnes, including 600 000 tonnes intended to temper the HAS ADOPTED THIS REGULATION : Article 1 For the period running from 1 April 1989 to 31 March 1990, the Community reserve provided for in Article, 5c (4) of Regulation (EEC) No 804/68 is hereby fixed at 1 043 000 tonnes, including 600 000 tonnes intended to temper the difficulties faced by Member States in allocating special reference quantities in accordance with Article 3a of Regulation (EEC) No 857/84. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1989. For the Council The President C. ROMERO HERRERA (  ) OJ No L 148, 28 . 6. 1968, p. 13 . (2) See page 1 of this Official Journal. (3) OJ No C 265, 12 . 10 . 1988, p, 5 . O OJ No C 12, 16 . 1 . 1989. n OJ No C 337, 31 . 12. 1988, p. 16. ( ¢) OJ No L 90, 1 . 4. 1984, p. 13 . F) See page 2 of this Official Journal .